Exhibit 10.24

 



 

 

CONSULTING SERVICES AGREEMENT

 

 

THIS AGREEMENT made the 17th day of December, 2018.

BETWEEN:

 

NovaGold USA, Inc.

One Utah Center

201 South Main Street, Suite 400

Salt Lake City, Utah 84111

(the “Company”)

 

AND:

 

DAVID DEISLEY

1273 East Tomahawk Drive

Salt Lake City, UT 84103

(the "Contractor")

 

WHEREAS:

 

A.                 Company employed Contractor in the capacity of Executive Vice
President & General Counsel pursuant to an Employment Agreement dated September
4, 2012 (“Employment Agreement”).

 

B.                  Contractor gave Company notice of Contractor’s intent to
terminate the Employment Agreement effective December 31, 2018.

 

C.                  Company and Contractor desire to enter into a contract for
services whereby Contractor will provide services to Company as described in
this Consulting Services Agreement (“Agreement”).

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the foregoing
recitals and of the mutual promises, covenants and agreements hereinafter set
forth, Company and Contractor hereby promise, covenant and agree as follows.

 

1.                                          Independent Contractor

 

A.                  Company engages Contractor to provide and Contractor shall
provide the services (the “Services”) described in Schedule A hereto.

 

B.                  Contractor shall at all times be an independent contractor.
Contractor is not the employee or agent of Company and no partnership, joint
venture or agency will be created by this Agreement or by any action of the
parties under this Agreement and Contractor shall not represent himself to be in
any such relationship with Company.

 



1 | Page 

 

 

C.                  Contractor acknowledges and agrees that he shall be
responsible for payment to the proper authorities of any and all income taxes,
employment insurance premiums, Federal Insurance Contributions Act and other
federal, state or local taxes in respect of the remuneration paid hereunder.

 

D.                 If at any time, the Internal Revenue Service or any other
competent authority determines that Contractor is an employee of Company, then
Company will immediately begin making all statutorily required withholdings and
remittances in respect of payments to Contractor.

 

E.                  Company shall not be liable to Contractor for any damages,
liabilities, penalties, interest or costs caused to Contractor for failure to
make the statutorily required source deductions or payments that Company would
make in respect of payment or remuneration to employees. Contractor agrees to
indemnify and save harmless Company from any and all damages, penalties,
interest, costs and liabilities of any nature of kind arising as a result of
Company not making any statutorily required source deductions on payments to
Contractor. Company may at any time set off any amounts owing to it by
Contractor against any and all amounts payable by Company to Contractor,
including but not limited to, amounts payable under this Agreement.

 

2.                                          Term of Contract and Termination

 

A.                  The provision of the Services by Contractor to Company
pursuant to the terms of this Agreement shall commence on January 1, 2019 and
shall continue until December 31, 2019, unless terminated earlier in accordance
with Clause 2.B or 2.C.

 

B.                  This Agreement may be terminated or extended by either party
upon mutual agreement.

 

C.                  Notwithstanding any other provision of this Agreement, if
Contractor fails to comply with any provision of this Agreement then, and in
addition to any other remedy or remedies available to Company, Company may, at
its option, immediately terminate this Agreement by giving written notice of
termination to Contractor and, if such option is exercised, Company will be
under no further obligation to Contractor except to pay to Contractor such
amount as Contractor may be entitled to receive, pursuant to Schedule B attached
hereto, for Services provided and expenses incurred to the date the said notice
is given or delivered to Contractor.

 

3.                                          Performance

 

A.                  In performing the Services hereunder, Contractor shall: (i)
act honestly and in good faith in what Contractor reasonably believes to be in
the best interests of the Company; (ii) exercise the degree of care, diligence
and skill that a reasonably prudent person engaged in the provision of services
similar to the Services would exercise in comparable circumstances; and (iii)
not perform any services for, serve as a director of, or provide any advice to
any other person, firm, corporation or other entity, which, in the reasonable
opinion of Company, gives rise to a conflict of interest between the obligations
of Contractor to Company under this Agreement and the obligations of Contractor
to such other person, firm, corporation or other entity.

 



2 | Page 

 

 

B.                  Subject only to the requirements to Clause 3.A.(iii), this
Agreement will not be construed to preclude Contractor from independently
providing services for, serving as a director of, or providing any advice to any
other person, firm, corporation or other entity.

 

C.                  Contractor shall observe and comply with all applicable
Company safety policies and guidelines when on Company properties and agrees to
comply in all material respects with all present and future statutes, laws,
regulations, orders, by-laws, codes, permits, directives and other lawful
requirements of any federal, provincial, state, municipal, regional or any other
governmental authority now or hereinafter in force relating in any way to the
environment, remediation, reclamation, health, occupational health and safety,
product liability, contaminants or transportation or dangerous goods, including
without limit at ion all applicable guidelines, rules, criteria, policies and
standards with respect to the foregoing as adopted by any such government
authority from time to time.

 

D.                 Contractor shall maintain his status as an active member of
the Utah State Bar during the term of this Agreement.

 

4.                                          Remuneration, Expenses and Other
Payment

 

A.                  Company shall pay to Contractor, in full payment and
reimbursement for providing the Services and for expenses incurred in connection
therewith the amounts in the manner and at the times set out in Schedule B, and
Contractor shall accept the same as full payment and reimbursement.

 

B.                  For so long as this Agreement remains in force, Contractor
shall be considered to be an “Eligible Consultant” as that term is defined in
the NOVAGOLD RESOURCES Inc. 2004 Stock Award Plan (as amended) and the NOVAGOLD
RESOURCES Inc. 2009 Performance Share Unit Plan (as amended)(collectively the
“Plans”). As an Eligible Consultant, Consultant shall be entitled to the rights
created by the grant documents identified in Schedule C to this Agreement. The
parties agree that nothing in this Agreement shall modify the terms of the Plans
which shall govern the grants identified in Schedule C of this Agreement.

 

5.                                          Records

 

A.                  Contractor shall, where his remuneration is determined on
the basis of time, establish and maintain adequate records of the time expended
in connection with provision of the Services, and Contractor's invoices shall
contain a summary of time expended and expenses claimed, with all receipts for
claimed expenses attached to the applicable invoices.

 

B.                  Where this Agreement provides for reimbursement of expenses
incurred by Contractor expressly for the provision of the Services, Contractor
shall (i) establish and maintain books of account of any such expense incurred;
and (ii) maintain invoices, receipts and vouchers for any such expenses and
Company will have free access at all reasonable times to such records, books of
account, invoices, receipts and vouchers (including time records maintained
pursuant to Clause 5.A hereof) for the purposes of copying and/or auditing the
same.

 



3 | Page 

 

 

6.                                          Confidential Information

 

A.                  Contractor agrees that all documents, data, records,
software and other property, furnished to Consultant by Company or produced by
Contractor or others in connection with the performance of the Services, shall
be and remain the sole property of Company or the owner. Contractor agrees to
keep such records and other documentary property of the Company in confidence
and subject to Company's control and shall promptly return them to Company as
and when requested by the Company. Should Company not so request, Contractor
shall return and deliver all such documentary and other property upon
termination of this Agreement and Contractor shall not take any such property or
any reproduction of such property upon such termination.

 

B.                  Contractor recognizes that Company generates and uses
valuable proprietary information and to protect Company’s legitimate interests,
it is necessary for Company to prevent unauthorized use or disclosure of the
information.

 

C.                  The term “Confidential Information” as used in this
Agreement means any information identified or reasonably identifiable as
confidential or proprietary information of Company concerning the Company's
business or technologies or any other interests or information not generally
available to third parties including, but not limited to: trade secrets,
software, Developments (as hereinafter defined), financial information,
marketing and sales plans, strategies, research or development activities,
employee or subcontractor information, shareholder information, sales records
and forecasts, business plans, services contracts, customer contacts, customer
lists or information, drawings, licenses, costing information, and any and all
revisions and improvements relating to the foregoing (in each case whether or
not reduced to tangible form) and any confidential or proprietary information
owned by a third party and provided to Company which Company has agreed to keep
confidential.

 

D.                 Contractor agrees that the Confidential Information is and
will remain the exclusive property of Company. Contractor also agrees that the
Confidential Information constitutes a proprietary right which Company is
entitled to protect and constitutes information and knowledge not generally
known to the trade.

 

E.                  In the course of providing the Services under this
Agreement, Contractor will obtain access to and be entrusted with Confidential
Information. At all times during this Agreement and for a period of three years
after the termination of this Agreement:

 

i.            Contractor shall maintain securely and hold in strict confidence
all Confidential Information disclosed to him.

 

ii.            Contractor shall not, without the express written consent of
Company, disclose any of the Confidential Information to any person, corporation
or other entity.

 

iii.            Contractor shall not use any of the Confidential Information for
any purpose other than in the normal and proper course of performing the
Services.

 

iv.            Contractor shall not duplicate or transfer or allow any person to
duplicate or transfer any of the Confidential Information.

 



4 | Page 

 

 

F.                   The restrictive obligations set forth above shall not apply
to the disclosure or use of any information which:

 

i.            is or later becomes available to the public from a source other
than Contractor and through no fault of Contractor;

 

ii.            is lawfully made available to Contractor by a third party or a
source outside this Agreement;

 

iii.            is already known to the Contractor without restriction on use or
disclosure prior to receipt of such information from Company;

 

iv.            is received by Contractor from a third party that is not subject
to an obligation of confidentiality or other restriction;

 

v.            was publicly disclosed with the prior written approval of Company;
or

 

vi.            was disclosed pursuant to a requirement or demand of a lawful
governmental or judicial authority, but only to the extent required by operation
of law, regulation or court order.

 

7.                                          Ownership of Developments

 

A.                  Contractor acknowledges that all discoveries, know-how,
inventions, formulae, processes, techniques, improvements, computer programs,
software or parts thereof and other innovations and proprietary information
(whether patentable or not) made, conceived, developed, reduced to practice or
learned by Contractor, either alone or with others, during the course of
Contractor's relationship with Company pursuant to this Agreement, and that in
any way relate to the services, products or business of Company and whether or
not conceived, developed, reduced to practice or made while Contractor was
performing the Services (collectively "Developments"), and any and all services
and products which embody, emulate or employ any such Developments, will be the
sole property of Company or its nominee.

 

B.                  Contractor agrees to promptly disclose to Company any
Developments.

 

C.                  Contractor agrees that all intellectual property rights,
applications and registrations relating to the Developments, including all
patents, industrial design registrations and copyrights, and divisions,
derivative applications, continuations, reissues, re-examinations, extensions
and reversions and rights of priority resulting from the filing of applications
(hereinafter collectively referred to as the "Protection") are the exclusive
property of Company or its nominee.

 

D.                 Contractor hereby assigns to Company or its nominee and their
respective successors or assigns, all (if any) rights, title and interest in and
to the Developments which Contractor may have from time to time and agrees that
Company shall exclusively be entitled to apply for Protection in Company's own
name.

 

E.                  Contractor covenants and agrees to do all such other things
and to execute, or have executed, without further consideration, at Company's
expense, such documents as may be required by Company to obtain and maintain the
Protection and for assigning, transferring, conveying and securing to Company
the exclusive right, title, property, benefit and interest in and to such
Protection and all Developments.

 



5 | Page 

 

 

F.                   Contractor covenants and agrees that no pre-existing works
will be incorporated into the Developments without Company's prior written
consent. No person shall have any input to the Developments except Contractor.

 

G.                 The provisions of Article 7 supersede all prior
understandings and agreements between Company and Contractor which relate to its
subject matter and shall survive any termination of this Agreement for any
reason and remain in full force and effect.

 

8.                                          Reports

 

Contractor will, upon the request of Company fully inform Company of the work
done and to be done by Contractor in connection with the provision of the
Services and permit Company at all reasonable times to inspect, examine, review
and copy any and all findings, data, specifications, drawings, working papers,
reports, documents and material whether complete or otherwise that have been
produced, received or acquired by, or provided by Company to Contractor as a
result of this Agreement.

 

9.                                          Sub-contracting and Assignment

 

A.                  Contractor shall not assign this Agreement nor any right of
Contractor under this Agreement, or sub-contract the provision of the Services
or any obligation of Contractor under this Agreement without the prior written
consent of Company.

 

B.                  No sub-contract entered into by Contractor will relieve
Contractor from any of his obligations pursuant to this Agreement or impose any
obligation or liability upon Company to any such sub-contractor. Company may
assign this Agreement without notice to Contractor.

 

10.                                      General

 

A.                 In this Agreement, unless context otherwise requires, words
importing the singular include the plural and vice versa, and words importing
gender include all genders.

 

B.                  This Agreement shall be binding on Contractor's heirs,
executors, administrators and legal representatives and shall enure to the
benefit of any successors and assigns of Company.

 

C.                  No consent or waiver, express or implied, by any party to or
of any breach or default by the other party in the performance by the other of
its obligations hereunder shall be deemed or construed to be a consent or waiver
to or of any other breach or default of the same or any other obligation of such
party. Failure on the part of any party to complain of any act or failure to act
of the other of them, or to declare the other party in default irrespective of
how long such failure continues, shall not constitute a waiver by such party of
its rights hereunder or of the right to then or subsequently declare a default.

 

D.                 Save and except for the express provisions of this Agreement,
any and all previous agreements, written or oral, between the parties hereto or
on their behalf relating to the provision of the Services by Contractor to
Company are hereby terminated and cancelled and each of the parties hereto
hereby releases and forever discharges the other of and from all manner of
actions, causes of action, claims and demands whatsoever under or in respect of
any such agreement.

 



6 | Page 

 

 

E.                  This Agreement constitutes the entire agreement between the
parties.

 

F.                  If any provision of this Agreement is determined to be void
or unenforceable, in whole or in part, it shall not be deemed to affect or
impair the enforceability or validity of any other provision of this Agreement
or of any Schedule or any part thereof, and any such covenant or agreement may
be severed from this Agreement without affecting the remainder of the Agreement.

 

G.                 The provisions of this Agreement shall be governed by and
interpreted in accordance with the laws of the State of Utah and the laws of the
United States of America applicable therein, excluding any conflict of law
principles that would require the application of the laws of any other
jurisdiction.

 

H.                 All notices and other required communications (each a
“Notice”) to Company or Contractor shall be in writing and shall be given (i) by
personal delivery, (ii) by electronic communication (i.e., facsimile
transmission or email), (iii) by registered or certified mail return receipt
requested, or (iv) by reputable courier service to the addresses provided above.
All Notices shall be effective and shall be deemed delivered (i) if delivered by
hand, by registered mail or by courier during Business Hours, upon receipt, and
if not delivered during Business Hours, upon the commencement of the next
Business Hours or (ii) if sent by electronic communication during Business
Hours, upon sending, and if not sent during Business Hours, upon the
commencement of the next Business Hours. For purposes of this section, Business
Hours means between the hours of 8:30 a.m. and 5:30 p.m. during a day which is
not a Saturday, Sunday, banking or public holiday in Salt Lake City, Utah.
Either party may change its address by Notice to the other party.

 

I.                    Contractor understands and agrees that, without prejudice
to whatever rights and other remedies Company may have, Company may enforce its
rights under this Agreement by way of injunction, and may obtain an injunction,
including an interim injunction to restrain any breach or anticipated breach of
any of the provisions of this Agreement.

 

J.                   Company and Contractor acknowledge and declare that in
executing this Agreement they are each relying wholly on their own judgment and
knowledge and have not been influenced to any extent whatsoever by any
representations or statements made by or on behalf of the other party regarding
any matters dealt with herein or incidental hereto.

 

K.                  Company and Contractor further acknowledge and declare that
they each have carefully considered and understand the terms of this Agreement
including, but without limiting the generality of the foregoing, the
restrictions on Contractor after termination and that they execute this
Agreement voluntarily and of their own free will.

 

L.                   Electronic transmission (including email and facsimile) of
a signed copy of this Agreement and the retransmission of any signed copy of
this Agreement shall be effective as the delivery of an original of this
Agreement. This Agreement may be executed in counterparts all of which taken
together shall be a single agreement.

 



7 | Page 

 

 

IN WITNESS WHEREOF this Agreement has been executed by the parties hereto as of
the day and year first above written.

 

 



COMPANY   CONTRACTOR NOVAGOLD USA, INC.   DAVID DEISLEY       /s/ Gregory A.
Lang   /s/ David Deisley Gregory A. Lang   David Deisley President    

 

 

 

 

 

8 | Page 

 



 

SCHEDULE A

 



Consultant will provide the following Services pursuant to this Agreement:

 

1.                  Ongoing legal counsel regarding Company’s business.

 

2.                  Participation in meetings and conference calls of the Donlin
Gold permitting, legal, and leadership teams.

 

3.                  Support of Donlin Gold’s efforts to establish a long-term
care and maintenance trust fund.

 

4.                  As requested, representing Company in its relations with
business partners.

 

5.                  As requested, representing Company before Alaska Native
Corporation partners, local communities, and other non-governmental groups with
respect to issues of concern to Company.

 

6.                  As requested, representing Company before state and federal
legislators with respect to issues of concern to Company; establish and maintain
good working relationships and collaborative arrangements with agencies,
legislators, and other organizations to help achieve Company’s goals.

 

7.                  As requested, representing Company before industry trade
associations and other similar organizations with respect to issues of concern
to Company.

 

8.                  As requested, providing other assistance with respect to
Company’s business.

 

 

 

9 | Page 

 



 

SCHEDULE B

 

REMUNERATION, EXPENSES AND OTHER PAYMENT

 

For all Services performed by Contractor under this Agreement, and subject to
the other provisions of this Agreement, Company agrees to pay Contractor a
retainer of $7,500.00 per month (“Retainer”) subject to the following
stipulations:

 

1.                  The Retainer assumes 10 hours worked per month (the “Base”)
during the term of this Agreement with work to be performed on an as-needed and
as-directed basis with no expected minimum work threshold. Hours worked will be
reconciled on a quarterly basis.

 

2.                  Travel days are assumed to be four hours of work for the
basis of compensation reconciliation.

 

3.                  Hours worked over the Base shall be paid at a rate of $750
per hour (the “Hourly Rate”) or credited towards the following quarter at
Company’s option. Together, the Retainer and the Hourly Rate are referred to as
the “Fees.”

 

4.                  The total amount of Fees paid must not exceed $125,000.00
(Maximum Contract Value) on an annual basis unless agreed to in writing by
Company and Contractor. A detailed change notice must be submitted to and
approved in writing by Company if total costs are expected to exceed the Maximum
Contract Value.

 

5.                  Contractor shall provide the Services for the compensation
as specified in this Exhibit A. Except as provided in Clause 6, the Fees are
inclusive of all fees of Contractor, costs of operation, fringe benefits
attributable to payroll, overhead, profits, social charges and all applicable
taxes.

 

6.                  To the extent that Contractor incurs any necessary,
reasonable, and actual out-of-pocket expenses in connection with the Services,
including travel, such expenses shall be reimbursed by Company at Contractor’s
actual cost; provided, however, that (a) all such expenses are in accordance
with Company’s then-current expense reimbursement policy or Company otherwise
gives its prior written consent; and (b) when submitting his invoice for the
Services, Contractor shall provide to Company an itemized list of all
reimbursable expenses and copies of the receipts therefore.

 

7.                  Contractor will submit invoices monthly. Each invoice must
include or be accompanied by a description of Services performed (including
time), the Fees due and expenses incurred for the month. Such description must
be reasonably acceptable to Company. Company may withhold payment for Services
improperly described or performed or not completed. Acceptable invoices will be
paid within 20 days of receipt. All invoices, Fees and payments will be stated
and made in U.S. dollars. Failure to submit invoices as specified will result in
a rejection and return of invoice for correction to format specified. The date
of record will be taken as the receipt date of the corrected invoice.

 

8.                  Invoices shall be sent to Company at 201 South Main Street,
Suite 400, Salt Lake City, UT 84111.


 

 

 

 



10 | Page 

 

 

SCHEDULE C

 

PSU and Options Grants

 

 

 

December 1, 2017 PSU Grant NYSE-2 year

 

December 1, 2017 PSU Grant NYSE-3 year

 

December 1, 2014 Option Grant

 

December 1, 2015 Option Grant

 

December 1, 2016 Option Grant NYSE

 

December 1, 2017 Option Grant NYSE

 

 

 

 

11 | Page



 

